Title: From George Washington to Alexander Hamilton, 7 May 1793
From: Washington, George
To: Hamilton, Alexander

 

Dear Sir,
Philadelphia May 7th 1793.

As I perceive there has been some mis-conception respecting the building of Vessels in our Ports wch may be converted into armed ones; and as I understand from the Attorney General there is to be a meeting today, or tomorrow of the Gentlemen on another occasion, I wish to have that part of your circular letter which respects this matter Reconsidered by them before it goes out.
I am not disposed to adopt any measures which may check Ship-building in this Country. Nor am I satisfied that we should too promptly adopt measures—in the first instance—that is not indispensably necessary. To take fair and supportable ground I conceive to be our best policy, and is all that can be required of us by the Powers at War; leaving the rest to be managed according to circumstances and the advantages which may be derived from them. I am always Yours &ca

Go: Washington


Quere, Is it not expedient that the District Attornies should be written to, requiring their attention to the observance of the Injunctions of the Proclamation?

